Title: William Short to Thomas Jefferson, 18 January 1814
From: Short, William
To: Jefferson, Thomas


          Dear sir Philada Jan 18—14
          Your kind letter of the 9th of Nov: was recieved here at the time. You mentioned that you were setting off for Bedford & would be absent a month—I
			 postponed therefore acknowleging its reciept so long that I determined to wait until I should again hear from you as to Carters affair after you had heard from him—so as to trouble you less often. But as I know my good countrymen of the Carter stamp I suppose it would be useless now to wait longer—& I therefore take up my pen to return you my very sincere thanks for your letter & particularly for the determination which you are so good as there to express, of not suffering this Carter business “to rest until it is finally & justly settled.”—I am afraid it will give you a great deal of trouble & out of all proportion to the value of the object—but unsettled
			 matters of this kind are so disagreeable to have on hand that I really have not the force to ask you to decline it, knowing as I do, that without your kind & friendly agency it would lye over
			 until all the tombs of the Carters were filled—and I do not see how, even with your aid, Carter can be brought to the spot—Should he decline coming would there be no means of proceeding without him? and if it should be found that Monroe is well advised & entitled to the land, what would be my remedy against Carter? I should suppose a suit for damages—or perhaps he would give his obligation to refund—As to Mr H: he has his remedy in his own hands—but I hope he will not avail himself of it to decline paying his bond in April.—Monroe would have saved us all a great deal of trouble if he would have urged his claim as he ought to have done, without leaving me to pay taxes on this land & finally sell it, if it really
			 belong to him, which I hope will not be the case, when I consider that my survey must have been made so soon after his, & probably by the same surveyor—At any rate I am anxious for its final
			 ascertainment. And I shall consider the termination as a desperate case, if it be necessary to have both Monroe & Carter present—but I hope there would be some means of proceeding without them—& that they  might be brought to consent to the running of the line in the manner you mention by a surveyor.
          Mr Higginbotham has as yet said nothing of the rent which he assumed & which was due the 1st of this month. He will subject me both to
			 disappointment & loss if he should not keep his engagement for April, because I intend to subscribe to the Government loan that is coming out. As the payment is made by installments in these loans, it  adds much to the convenience, because a person can subscribe for a larger sum than he has on hand & count on future reciepts f towards paying up future installments.
          I regret as much as any person can, the lamentable change of system which has taken place as to our finances since you left the helm of government—but as I cannot prevent the present holders of the purse strings from spending so wantonly, & of course borrowing so ruinously, & as I am also to pay my proportion of the taxes consequent on these spendthrift extravagancies, it is my intention to  save myself as much as I can by becoming a participator in the benefits of the lenders, as I must be in the burthens of the payers. Few people have an idea of the advantage of placing money in this way, & still fewer would believe that the power given to Mr Gallatin for raising this money & the means he had of abusing that power to his own emolument (I am far from saying or believing that he did abuse it) was such as no British ministry ever had or
			 could dream of having. And yet we all believe that we the people of these U.S. are the most cautious of trusting our power & have our servants the most under our control of  all the others whom we consider as so many slaves & dupes to their Governors. The fact is that not one in an hundred of us sovereigns know in what manner this money was treated for—& yet
			 the press is free & we are all wise & of course capable of judging—but the tone of public opinion is lost & buried in party spirit—Had this negotiation been in open day, & had Mr G. obtained the loan at par, it would have been equally abused & complained of by the federal editors—And their abusing an operation is of itself sufficient to insure the full approbation
			 of the opposite party—of course let the leaders of one party do what they may, (give the public bonds f of 100 dollars for every fifty that they touch in cash, instead of for every 88—or 88¼ dollars in cash as they did in the last two loans) they are sure of being abused by one set & this will insure their applause by the other—And where then is the subserviency of these servants of the people, or their responsibility to the
			 people.—
          Congress in the first instance gave the President the power of  taking up 16. millions at any rate at which he could get it—he could only make the bonds bear 6. pct—but he could sell these bonds in the market for what they would bring—They advertized for a competition of lenders as the British Chancellor of the exchequer does—but there the parallel
			 ends—for the whole loan not being subscribed, for Mr G.—came here & treated à huis clos for about 10. millions, in a tête à tête with Mr Parish—& this agreement was in its nature final—neither the President or the Congress could have a vote after that—This loan was fixed at 88—It depended on Mr G & Mr P. of their own will jointly to fix it at any other rate—such a latitude, & to such an amount, never has been, for the play of pots de vin & all the other little expedients so well known to money dealers—I thought at
			 the time how brave & undaunted Mr G. must be when I recollected how much I had trembled when ordered to Amsterdam to borrow one tenth of that sum in the first instance.—I felt how much it put it in the power of suspicion & malevolence to abuse me—and at that date there was some bound to
			 these hateful
			 principles—There was one only remedy & that I was so fortunate as to be able to resort to, so as to put at defiance the possibility of suspicion—The bonus to be allowed the Bankers was the
			 only
			 part in which there could be deception, & I resolved therefore that it should be so low as to shew to all there could not be abuse—They resisted the reduction, which was so far below what had
			 been allowed, & only undertook to make the loan conditionally for it—saying they should be able to satisfy the President that it was less than it ought to be, & would rely on his justice & generosity to
			 increase it—They appealed to him—stated the expences at which they were in procuring the loan & he  thought it reasonable to allow the addition they asked—To this I had no objection because I did really believe it was just—but it showed to demonstration that I had not made such an allowance as could
			 admit of the possibility of abuse. I then had the hope of being rewarded by the mission to Paris—& did suppose that by meriting the President’s approbation I should stand before those who had not been at all employed abroad—The event did not, as you know, realize my hopes—&
			 showed that other requisites are better under our form of Government, than experience or antecedent approbation of our conduct.
          But this is an old story & a great aberration from the subject of the present letter. However, I find that in proportion as my ambitious propensities die away those of avarice increase—This is generally the case I believe & particularly as years increase—And the present government has so completely assumed the character of those young spendthrifts who have a large real estate, but no money for present exigencies & send their bonds into market with a mortgage on every thing, that every aviricous money holder is as much excited by present prospects as the Jews are when a young heir apparent comes on the tapis. I count on 100. dollars at 6. pct for every 88. or 90 dollars, perhaps for every 85—that I can command for the next six or eight months, during which the installments will probably be recievable. The appointment of such a man as Clay, who as a Kentuckian, surely cannot sign a treaty giving up the Canadas, or at least upper Canada, will make the loan several p.cent lower—the smallest gain that I have heard mentioned by the money lenders for them is 2. p.ct—that is if he had not been appointed they expected to give 90 for the 100—but now not more than 88—So the world goes—& I really begin to feel great disgust with it.
          
          Correa is here & has been for some time—He was enchanted with Monticello & delighted with its owner, & intends repeating his visit in the spring or summer—He is very partial to Virginia—but for the slave part he thinks it the first of the States—& says if ever there be an epic poem in the U.S. it will be born there.—I have recieved from the Abbe Rochon a micrometer of his invention—& also a telescope of Platina—If I should have an opportunity I should be very glad to show you the micrometer, as I think it would interest you—Let me if you please have the pleasure of hearing from you—Say to Clo Randolph how much I regretted not finding him at home when here—I desired Col Coles to say the same to him—Believe me ever & truly, your friend & servant
          W
            short
        